957 So. 2d 560 (2007)
STATE of Florida, Petitioner,
v.
Anthony MURPHY, Respondent.
No. SC02-1298.
Supreme Court of Florida.
April 26, 2007.
Bill McCollum, Attorney General, Tallahassee, FL, and Celia A Terenzio, Chief Assistant Attorney General, Donna M. Hoffman, Heidi L. Bettendorf and Diane F. Medley, Assistant Attorneys General, West Palm Beach, FL, for Petitioner.
Richard L. Rosenbaum, Fort Lauderdale, FL, for Respondent.
PER CURIAM.
We have for review Murphy v. State, 820 So. 2d 375 (Fla. 4th DCA 2002), based on express and direct conflict with Bates v. State, 818 So. 2d 626 (Fla. 1st DCA 2002), quashed, 887 So. 2d 1214 (Fla.2004). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We stayed this case and proceeded to issue our related decisions in Bates v. State, 887 So. 2d 1214 (Fla.2004), and State v. Dickey, 928 So. 2d 1193 (Fla.2006). Once those decisions were final, we issued an order directing the respondent to show cause why we should not exercise our jurisdiction to summarily quash the decision under review and remand for reconsideration in light of our decisions in Bates and Dickey. Upon consideration of respondent's response, and petitioner's reply thereto, we have determined to do so as to Dickey.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court for reconsideration upon application of this Court's decision in Dickey.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.